UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-8409


BRANDON WILLIAMS,

                  Plaintiff - Appellant,

             v.

OFFICER VINSON; D.S. STORY, Supervisor; SERGEANT DOLE,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:08-cv-00851-LMB-TCB)


Submitted:    March 12, 2009                   Decided:    March 17, 2009


Before MOTZ and      SHEDD,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Brandon Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Brandon   Williams     appeals    the     district    court’s    order

dismissing his 42 U.S.C. § 1983 (2000) complaint for failure to

state   a     claim.     We   have    reviewed    the     record    and   find    no

reversible error.        Accordingly, we affirm for the reasons stated

by   the    district     court.       Williams     v.     Officer    Vinson,     No.

1:08-cv-00851-LMB-TCB (E.D. Va. filed Oct. 22, 2008 & entered

Oct. 27, 2008).          We dispense with oral argument because the

facts   and    legal    contentions    are     adequately    presented     in    the

materials      before   the   court    and     argument    would    not   aid    the

decisional process.

                                                                          AFFIRMED




                                        2